IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

STEVEN LASHAUN DAVIS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-1667

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 15, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Steven Lashaun Davis, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      Petitioner is granted a belated appeal of the January 27, 2016, order denying

second amended motion for postconviction relief in Washington County Circuit Court

case number 10-240-CF. Upon issuance of mandate in this cause, a copy of this

opinion shall be provided to the clerk of the circuit court for treatment as the notice of

appeal. Fla. R. App. P. 9.141(c)(6)(D).

ROWE, MAKAR, and JAY, JJ., CONCUR.